Citation Nr: 1705216	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

J. Benjamin Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was initially scheduled for a Travel Board hearing in July 2014.  Most recently, he was scheduled for a video teleconference hearing at the St. Louis VA RO in December 2016.  As he failed to report to his scheduled hearing in December 2016 without explanation, his hearing request is deemed to have been withdrawn.


FINDINGS OF FACT

1.  An unappealed November 1996 rating decision denied entitlement to service connection for bilateral hearing loss disability.

2.  The evidence associated with the claims file subsequent to the November 1996 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss disability.

3.  The Veteran's right ear hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for service connection for right ear hearing loss disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is received with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a November 1996 rating decision, the Veteran was denied entitlement to service connection for bilateral hearing loss disability based on a finding that he did not have right ear hearing loss that was a disability for VA purposes and because there was no evidence of hearing loss in service.  Pertinent evidence of record at the time of the November 1996 rating decision included the Veteran's service treatment records (STRs) and an October 1996 VA examination report which showed the Veteran did not have right ear hearing loss disability for VA purposes.  

Relevant evidence received since the November 1996 rating decision includes a December 2013 VA audiology evaluation report, which shows that the Veteran has right ear hearing loss disability for VA purposes.  

The Board finds that the December 2013 VA audiology evaluation report is new and material.  That document is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss disability.  Accordingly, reopening of the claim of entitlement to service connection for right ear hearing loss disability is warranted.

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  For the purpose of applying the laws administered by VA, impaired hearing will considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserted that he has right ear hearing loss disability as a result of exposure to hazardous noise while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of combat noise such as large and small arms fire, 50 caliber machine guns, an MK-19 grenade launcher, and tank engine noise in the course of his duties as a crew chief on an amphibious tank in combat operations in Somalia.

A review of the Veteran's DD Form 214 shows that he had a military occupational specialty (MOS) of Assault Amphibian Crewman.  Moreover, service connection has been granted for a left ear hearing loss disability based on acoustic trauma sustained during active service.  Therefore, based on the Veteran's MOS and his service-connected left ear hearing loss disability, the Board concedes exposure to acoustic trauma while in active service.

The Veteran reported hearing loss in service and STRs show that he was seen in medical for purposes of hearing conservation.  The Veteran is competent to report when he first experienced symptoms of right ear hearing loss disability and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In May 2000, the Veteran received a private audiology evaluation.  At that time, the Veteran's right ear audiometric testing results were consistent with a diagnosis of right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

In December 2013, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported the noise exposure described above.  The Veteran was shown to have audiometric findings consistent with a diagnosis of right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  The examiner opined that it was less likely as not that the Veteran's right ear hearing loss disability was a result of an event in active service.  In this regard, the examiner noted that, based on the objective evidence of record, there was no evidence on which to conclude that the Veteran's current hearing loss disability was caused by noise exposure sustained in active service as the Veteran had normal hearing at the time of his August 1996 separation examination and there were no significant threshold shifts beyond normal test/re-test variability of the reference examination (1992 entrance examination).  Thus, the examiner found that there was no evidence of hearing loss during active service.

The examiner further noted that, if hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and test/re-test variability during military service, then there was no basis on which to conclude that a current hearing loss was causally related to active service, including noise exposure.  In support of the opinion, the examiner cited to a 2005 report by the Institute of Medicine (IOM) in which it was stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely" and that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  However, the IOM panel admitted that the theory was based on the anatomical and physiological data available on the recovery process following noise exposure as definitive studies to address the issue had not been performed.

The Board finds that the December 2013 VA medical opinion is not adequate for adjudication purposes.  The examiner failed to consider the Veteran's competent and credible statements indicating that he first experienced symptoms of hearing loss during active service.  Further, the fact that the Veteran had normal hearing at separation is not fatal to a claim of entitlement to service connection for hearing loss.  Finally, the examiner cited to the IOM report which appears to be somewhat inconclusive as it was specifically noted that delayed onset hearing loss might exist. As the December 2013 VA medical opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced symptoms of hearing loss in active service and the Board has found those statements credible.  The Veteran was shown to have right ear hearing loss disability for VA purposes as early as May 2000.  The Veteran was granted service connection for a left ear hearing loss disability in 2011.  While there is a medical opinion of record indicating that the Veteran's currently diagnosed right ear hearing loss disability is not related to his noise exposure in active service, that opinion does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion made.  Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for right ear hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and reopening the claim of entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


